Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 03/08/2022 and further search, Claims 1-3, 5-9, 11-15, 17, 18 and 21-25 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein skipping sending of a PDU session update context request message to the session management network element; and sending the Nl information to the terminal using the 3GPP access.
	Prior art teaches a registration method, a session establishment method, a terminal, and an access and mobility management function (AMF) entity, where the method includes sending, by a terminal, a first message to the AMF entity, where the first message includes first information, first network slice selection information, and second network slice selection information, the first information includes information for requesting to establish a protocol data unit (PDU) session and A plurality of methods for unicast and group communication delivery of Downlink (DL) group communication data to a plurality of User Equipment's (UEs) are used by embodiments of this invention. These methods include two architectures wherein both architectures include a first AMF, AMF-1, which has an N1 connection to UE and both AMF-1 and a second AMF, the network control function, have an N2 connection to the RAN.
	However,  the prior art fails to teach the claimed limitation wherein skipping sending of a PDU session update context request message to the session management network element; and sending the Nl information to the terminal using the 3GPP access. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 7, 13, 21 and 25  is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647